Citation Nr: 0419901	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  98-18 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD) prior to December 
13, 2001.

2.  Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD) from December 13, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from June 1978 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that granted service connection for 
post-traumatic stress disorder (PTSD) and assigned a 30 
percent rating effective June 11, 1997.  In January 2002, the 
RO increased the rating to 50 percent, effective December 13, 
2001.  In March 2004, the RO increased the rating decision to 
70 percent, also effective December 13, 2001.  


FINDINGS OF FACT

1.  The veteran's PTSD prior to December 13, 2001, was 
productive of occupational and social impairment with reduced 
reliability and productivity due to symptoms such as 
constricted effect, limited judgment, disturbance of mood, 
and difficulty in maintaining effective work and social 
relationships.

2. The veteran's PTSD from December 13, 2001, is not 
productive of total occupational and social impairment due to 
such symptoms as gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
himself or others, intermittent inability to perform 
activities of daily living, disorientation to time or place, 
or memory loss for names of close relatives, his own 
occupation or his own name. 


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for an evaluation in excess of 30 percent, to 50 
percent, for service-connected PTSD prior to December 13, 
2001, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).

2.  The criteria for an evaluation in excess of 70 percent 
for service-connected PTSD from December 13, 2001, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004) held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, a substantially complete 
application for service connection for PTSD was received in 
October 1997.  The claim was denied in December 1997, but 
subsequently granted in May 1998 with the assignment of a 30 
percent rating, effective June 11, 1997.  At the time of that 
rating decision, VCAA had not yet been enacted.  Only after 
that rating action was promulgated was VCAA signed into law.  
Thereafter, the RO did furnish VCAA notice to the veteran in 
March 2004.    

Because the VCAA notice in this case was not provided to the 
appellant prior to the RO decision that assigned the initial 
rating for PTSD, it can be argued that the timing of the 
notice does not comply with the express requirements of the 
law as found by the Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In a letter dated in July 2003, as well as the August 
1998 statement of the case and November 2001 and March 2004 
supplemental statements of the case, the RO informed the 
appellant of the applicable laws and regulations, including 
applicable provisions of the VCAA, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In the July 2003 letter, VA informed 
the appellant that it would obtain the available records in 
the custody of federal departments and agencies and request 
medical records from identified private health care 
providers. Thus, the Board finds that VA's duty to notify has 
been fulfilled and any defect in the timing of such notice 
constitutes harmless error.

 The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claims, including 
obtaining medical records identified by the appellant.  In 
addition, the appellant was provided with the opportunity to 
attend a hearing, but declined such a hearing.  The appellant 
has not indicated that any additional pertinent evidence 
exists, and there is no indication that any such evidence 
exists.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Background

In October 1997, the veteran filed a claim for service 
connection for PTSD. 

During a VA examination in February 1998, the veteran 
complained of difficulty initiating and maintaining sleep.  
He also reported relationship problems with his girlfriend of 
4 years and poor relations with his children.  He said he was 
employed as a driver delivering blue prints to architects and 
other interested parties and said he preferred to work alone.  
On examination the veteran was cooperative and pleasant and 
was dressed appropriately for work.  Although he was alert 
and oriented times four, his presentation was marked by an 
indirect discussion with another psychologist about PTSD 
groups and confusion about his appointment dates.  His affect 
was mildly blunted and unresponsive to content provided, 
while his mood appeared only mildly depressed.  His speech 
was normal in rate and rhythm.  The examiner noted that the 
veteran's presentation was somewhat scattered and he had 
difficulty expressing himself and recalling key dates, his 
thought processes were linear and he evidenced no 
tangentially or loosening of associations.  Formal assessment 
of cognitive functioning was not conducted.  His judgment and 
insight both seemed limited.  

Psychological testing was administered during the February 
1998 examination.  The psychologist said that scales showed 
that the veteran over-reported symptoms and problems, but not 
nearly enough to invalidate the MMPI-2 (Minnesota Multiple 
Personality Inventory) test.  The examiner assessed the 
veteran as suffering from mild to moderate PTSD disorder, 
accompanied by chronic depression which was probably related 
to his failures in life and difficulty getting along with 
people.  He added that test results suggesting "paranoia" 
were fueled by the veteran's tendency to view the world as a 
threatening place, feeling misunderstood and high-strung and 
more sensitive than other people.  He said it was not 
indicative of a paranoid thought disorder, but rather of his 
chronic feelings of inner loneliness and consistently feeling 
misunderstood.  The examiner opined that the veteran's PTSD 
and related depression limited him both in the occupational 
sphere, where he's finding that he works much better alone, 
and in the interpersonal arena, where he has a failed 
marriage and chronic difficulties with his girlfriend.  He 
diagnosed the veteran as having PTSD and gave him a global 
assessment of functioning score (GAF) of 51.   

In May 1998, the RO granted service connection for PTSD and 
assigned a 30 percent rating, effective June 11, 1997.

In the July 1998 notice of disagreement, the veteran said 
that the 30 percent rating did not accurately reflect the 
severity of his PTSD that included symptoms such as 
forgetfulness, an inability to get along with people, and job 
loss.

The veteran underwent an initial vocational rehabilitation 
evaluation in April 2000 and was assessed as being 
cooperative, polite, alert, respectful and accepting of 
guidance.  He was casually dressed, neat and clean.  He 
appeared a little bit aloof, seemed a bit anxious, and was 
currently unemployed.  He was also noted to be very 
personable and appeared to be physically comfortable.  He 
made appropriate eye contact.  The examiner found that the 
veteran had an employment handicap due to his PTSD and was 
entitled to Vocational Rehabilitation services.

The veteran underwent a VA psychiatric evaluation in May 
2001, at which time he reported chronic nightmares, 
flashbacks and intrusive thoughts of his combat experiences.  
He reported hypervigilance during the day and said he avoided 
war-related stimuli.  He also reported chronic irritability 
and a failed marriage.  He lived with two of his daughters, 
ages 16 and 20, and worked part-time (20 to 25 hours a week) 
as a driver.  In addition, he attended a vocational 
rehabilitation program to become an electrician 16 hours a 
week.  He did not report any leisure activity or reading, or 
any friendships.  The veteran had been on psychiatric 
medication for the previous two years and had been receiving 
group PTSD therapy for the last year.  Findings showed the 
veteran to be well groomed and cooperative, making fair eye 
contact.  He was dysphoric and had a constricted affect.  He 
did not relate paranoia or delusions of grandeur, nor did he 
relate suicidal or homicidal ideation.  He was linear and 
goal directed without flight of ideas.  He was alert and 
oriented times four.  He was diagnosed as having chronic PTSD 
and was assigned a global assessment of functioning score of 
60.  The examiner opined that the veteran would be able to 
understand, remember and follow simple instructions, but 
would have difficulty with complex instructions.  He said the 
veteran would have moderate difficulty interacting with peers 
and supervisors and marked difficulty interacting with the 
public.  The examiner assessed the veteran's prognosis as 
fair, on the assumption that the veteran would be doing part-
time, simple work with limited contact with the public.      

On file is a December 2001 letter from the veteran's treating 
VA physician who said that the veteran had been his patient 
for four years.  He said that despite compliance with 
treatment and medications the veteran continued to have 
persistent symptoms of PTSD.  He said while the veteran's 
overall anxiety levels had subsided, he was still extremely 
easily aroused and prone to inappropriate displays of rage 
and anger as well as panic attacks.  His panic attacks 
occurred on average three to four times a week and had 
increased in frequency and severity largely due to recent 
world events.  The anger outbursts impaired his ability to 
maintain stable relations with coworkers and family members 
and left him feeling remorseful and ashamed.  In addition, he 
remarked that in states of heightened stress he experienced 
problems thinking clearly and had difficulties with memory 
and concentration, which on several occasions had caused 
problems with his employer.  

In a January 2002 rating decision, the RO increased the 
veteran's rating for PTSD to 50 percent disabling, effective 
December 13, 2001. 

On file is an April 2002 statement from the veteran's 
daughter who said that the veteran had a real anger problem 
and did not seem happy with his life.  She said he got 
"stressed out" at little things and got mad when things 
built up.  The veteran's ex-wife also submitted a statement 
in April 2002 stating that the veteran had trouble coping 
with daily life when they were together.  She described a 
number of his symptoms including depression, isolation and 
rage.

VA outpatient psychiatric records dated in 2002 and 2003 show 
that the veteran struggled with anger outbursts and had sleep 
problems.  He evidenced no suicidal or homicidal ideation or 
psychosis.  He had interpersonal problems.  During an August 
2003 clinic visit, the veteran reported that his in-laws 
evicted him due to his outbursts.  He also reported problems 
at work.  

In an August 2003 statement, the veteran's treating VA 
physician said that the veteran had been under his care for 
the last three years and that, if anything, his PTSD had 
increased in severity and frequency due largely to current 
world events.  He explained that such events were responsible 
for triggering an increase in the veteran's traumatic 
memories.  He said the veteran's major problems had been in 
the area of dealing with increased arousal.  He also said 
that the veteran struggled with avoidance issues and social 
isolation.  He went on to say that the veteran continued to 
have marked difficulty responding to stressful situations in 
a levelheaded manner and that due to his anger he was evicted 
from his home and living with a daughter.  He said that 
during the time he had known the veteran, the veteran had 
only been able to handle a part-time job and even this has 
been problematic as evidenced by written warnings due to 
inappropriate behavior and mistakes on the job.  He said that 
such mistakes seemed to be a direct reflection of his 
inability to handle stress and process information correctly 
when anxious.  He said it was probably fair to say that based 
on the veteran's symptoms and job performance, he was not 
gainfully employable.

In October 2003, the RO sent the veteran's treating physician 
a copy of the criteria for 70 percent and 100 percent ratings 
for PTSD under VA's Schedule for Rating Disabilities by 
electronic mail and asked for his comment.  The physician 
responded in November 2003 by stating the veteran met the 
criteria for a 70 percent rating.  He said that the veteran's 
GAF at the best of times was "55 or so," but that under 
stress and more recently with the political unrest and war 
coverage by the media, he had greater difficulties and a more 
reasonable estimate of a day to day GAF was "about 40." 

The veteran's vocational rehabilitation folder includes a 
letter dated in December 2003 notifying him that his 
Vocational Rehabilitation and Employment Program had been 
interrupted at that time due to a pending Workers 
Compensation claim and upcoming surgery.  The folder also 
includes a January 2004 letter from the veteran stating that 
he was enrolled at a state trade college and that classes 
were to begin in February 2004.

In March 2004, the RO increased the veteran's rating for PTSD 
to 70 percent disabling, effective December 13, 2001.  

III.  Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
schedular disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

The Board further notes that the Court has found that there 
is a distinction between a claim based on the veteran's 
disagreement with the initial rating (a claim for an original 
rating) and a claim for an increased rating.  The Court also 
indicated that in the case of an initial rating, separate 
ratings could be assigned for separate periods of time based 
on the facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  As the veteran's 
claims for increase arise from disagreement with the rating 
assigned following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court 
in Fenderson, would be appropriate.

Under the criteria for PTSD (set forth at 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2003)), a 30 percent rating is assigned 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment, with reduced reliability and productivity due to 
such symptoms as:  flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent schedular rating is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relative, own occupation or own name.

The GAF is a scale reflecting the psychological, social and 
occupational functioning under hypothetical continuum of 
mental illness.  See American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 
240, 243 (1995).  According to the DSM-IV, a GAF score 
between 31 and 40 is reflective of some impairment in reality 
testing or communication or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g. depressed man avoids friends, 
neglects family, and is unable to work); a GAF between 41 and 
50 is reflective of serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting), 
or any serious impairment social, occupational, or school 
functioning (no friends, unable to keep a job); a GAF between 
51 and 60 is indicative of moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
coworkers).  

Rating in Excess of 30 percent prior to December 13, 2001

For the period prior to December 13, 2001, the medical 
evidence included VA examinations in February 1998 and May 
2001, and a few outpatient treatment records.  By comparing 
the pertinent medical evidence to VA's criteria for rating 
mental disorders, it is evident that the veteran's disability 
falls somewhere between his current 30 percent rating and the 
next higher, 50 percent, rating.  That is, the veteran meets 
some, but not all of the criteria for a 50 percent rating.  
For instance, while there is no evidence of "flattened" 
affect, the veteran's affect was described as "mildly 
blunted and unresponsive to content provided" in 1998 and 
"constricted" in 2001.  Regarding circumstantial, 
circumlocutory or stereotyped speech, and panic attacks more 
than once a week, findings from the VA examinations revealed 
the veteran to have normal speech and made no mention of 
panic attacks.  With respect to impaired short- and long- 
term memory, judgment and abstract thinking, the veteran's 
recent and remote memory was found to be largely intact in 
May 2001.  However, the veteran did report during a June 2001 
outpatient clinic that he was not learning at school and was 
having problems with attention and memory.  In 1998, the 
examiner remarked that the veteran's presentation was 
somewhat scattered and he had difficulty expressing himself 
and recalling key dates, but his thought processes were 
linear and he evidenced no tangentially or loosening of 
associations.  His judgment in 1998 was "limited".  The 
veteran did exhibit some disturbance in mood described as 
"mildly depressed" in 1998 and "dysphoric" in 2001.  

Regarding work and social relationships, the veteran is noted 
to have difficulty getting along with people and no friends.  
In this regard, the 1998 VA examiner said that "the PTSD and 
related depression limit [the veteran] both in the 
occupational sphere, where he's finding he gets along much 
better working alone, as well in the interpersonal arena, 
where he has a failed marriage and chronic difficulties with 
his girlfriend."  The 2001 examiner stated that the veteran 
would have moderate difficulty interacting with peers and 
supervisors secondary to his report of social functioning and 
his constricted affect.  He would have marked difficulty 
interacting with the public.  

The veteran's GAF scores of 51 in 1998 and 60 in 2001 are 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or coworkers).

Keeping in mind that it is not expected, especially with the 
more fully described grades of disabilities, that all cases 
will show all the findings specified, and resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
the veteran's PTSD disability picture more closely 
approximates the criteria for a 50 percent rating than a 30 
percent rating for the period prior to December 13, 2001.  
38 C.F.R. §§ 4.3, 4.21.

A rating to the next higher, 70 percent, level for the period 
prior to December 13, 2001, is not warranted by the fact that 
the evidence simply does not meet the requisite criteria.  
The evidence shows that the veteran does not have suicidal or 
homicidal ideation and no obsessional rituals.  He 
demonstrated normal speech, with no evidence of panic attacks 
and only mild depression.  There was also no evidence of 
impaired impulse control, spatial disorientation or neglect 
of personal appearance.  In fact, the veteran was noted to be 
appropriately dressed during the 1998 VA examination and well 
groomed during the 2001 VA examination.  Though the veteran 
does have difficulty in his personal relationships, he has 
maintained a longstanding relationship with his girlfriend 
and children.  In sum, the evidence does not approximate the 
criteria for a 70 percent rating for the period prior to 
December 13, 2001.     

Rating in Excess of 70 Percent from December 13, 2001

After a careful review of the evidence of record in light of 
the above criteria, the Board finds that the assignment of 
the initial 70 percent evaluation was proper, as the 
veteran's symptoms have not met the criteria for the next 
higher, 100 percent, evaluation for PTSD.  

There is no disputing that the veteran's present PTSD 
symptomatology impairs him both socially and occupationally; 
however, the level of such impairment is not total.  That is, 
the veteran has not shown gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior or persistent 
danger of hurting self or others.  Moreover, there is no 
indication of his being intermittently unable to perform 
activities of daily living (including maintaining personal 
hygiene), disoriented to time or place, or memory loss to the 
degree of forgetting names of close relatives, own occupation 
or own name.  

Rather, VA outpatient records in 2002 to 2003 consistently 
show no evidence of psychosis.  They also show that the 
veteran was employed in a part-time capacity and attending 
school.  His predominant symptoms since December 2001 as 
shown in the outpatient records and noted by his treating 
physician are anger outbursts, panic attacks, and 
difficulties operating under stress.  These symptoms, which 
were noted to have increased due to world events, have been 
shown to have adverse affects on the veteran's interpersonal 
relationships and work.  However, such symptoms more closely 
approximate the criteria for the veteran's current 70 percent 
rating than a 100 percent rating.  In this regard, great 
weight is afforded the veteran's treating VA physician of 
many years who, after reviewing the criteria for both a 70 
percent and 100 percent rating for PTSD under VA's Rating 
Schedule, opined that the veteran's PTSD met the criteria for 
a 70 percent rating.  Regarding GAF scores, the veteran's 
physician stated that the veteran's GAF score at his best 
times was "55 or so," but that under stress and especially 
"more recently" due to world events, "a more reasonable 
estimate of a day to day GAF [was] about 40."    Regarding 
the veteran's GAF scores of 40, the weight of evidence as 
noted above does not show impairment in reality testing or 
communication. Thus, this score is indicative of major 
impairment in several areas of his life such as work and 
family relations.  Keeping this in mind, in conjunction with 
the veteran's outpatient records and treating physician 
assessments, the Board finds that the veteran's overall 
disability picture does not reflect totally disabling 
symptoms or overall total occupational and social impairment

Based on the foregoing, the Board finds that the record 
presents no basis for assignment of a schedular evaluation 
greater than 70 percent for PTSD. Accordingly, the claim must 
be denied.  The Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards." 38 
C.F.R. § 3.321(b)(1). In this regard, the Board finds that 
there has been no showing by the veteran that his service-
connected disorder has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization. In fact, the evidence shows that up until 
December 2003 the veteran had been able to secure and 
maintain part-time employment for several years.  As of 
December 2003, the veteran had stopped work; however that was 
due to a work-related injury and not his PTSD.  Under these 
circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards. In the absence of such factors, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met. See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

ORDER

An initial rating of 50 percent, but no higher, for PTSD for 
the period prior to December 13, 2001, is granted; subject to 
the law and regulations governing the payment of monetary 
benefits.

An evaluation greater than 70 percent for PTSD from December 
13, 2001, is denied.  



	                        
____________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



